 Exhibit 10.1

 

SUBORDINATED CONVERTIBLE NOTE

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE.

 

Socket Mobile, Inc.

SUBORDINATED CONVERTIBLE NOTE

Issuance Date: [Date funds received] Principal Amount: U.S. $_______________

 

FOR VALUE RECEIVED, Socket Mobile, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to the order of [Note holder], or its registered assigns
(“Holder”) the amount of [$_______], (the “Principal”) when due, whether by
repayment in cash at the Maturity Date of August 1, 2014 or being called by the
note holder on or after February 1, 2013, or upon conversion into common stock,
and to pay interest (“Interest”) on any outstanding Principal at a simple
Interest Rate of eight percent (8%) from the date set out above as the Issuance
Date (the “Issuance Date”) until the same becomes due and payable, whether in
cash at the Maturity Date or upon calling of the note and/or accrued interest or
upon conversion into common stock. This Subordinated Convertible Note (including
all Subordinated Convertible Notes issued in exchange or replacement hereof,
this “Note”) is issued pursuant to a Socket Mobile Board of Directors resolution
dated November 5, 2012 approving the issuance of the notes by the Company.

1. PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal. The Note Holder
shall have the right, on or after February 1, 2013, to call for repayment of any
or all of the note principal. Such call shall be made in writing to the Chief
Financial Officer. Repayment shall be made no later than three business days
following receipt of the repayment call notice.



 

 

 

2. INTEREST; INTEREST RATE. Interest on this Note shall commence accruing on the
Issuance Date and shall be payable on the Maturity Date. Interest Rate shall be
eight percent (8%) simple interest. The Note Holder shall have the right, on or
after February 1, 2013, to call for repayment of any or all of the note
interest. Such call shall be made in writing to the Chief Financial Officer.
Repayment shall be made no later than three business days following receipt of
the repayment call notice.

3. CONVERSION OF NOTES. This Note and accrued interest shall be convertible into
validly issued, fully paid and non-assessable shares of Common Stock at any time
on or prior to the Maturity Date at the option of the Holder.

(a)                Conversion Right. At any time or times on or after the
Issuance Date up to and including the Maturity Date, the Holder shall be
entitled to convert any portion of the outstanding and unpaid Conversion Amount
(as defined below) into validly issued, fully paid and non-assessable shares of
Common Stock in accordance with Section 3(c), at the Conversion Price (as
defined below). The Company shall not issue any fraction of a share of Common
Stock upon any conversion. If the issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share. The Company shall pay any
and all transfer, stamp, issuance and similar taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.

(b)               Conversion Formula. The number of shares of Common Stock
issuable upon conversion of any Conversion Amount pursuant to Section 3(a) shall
be determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).

(i)                 “Conversion Amount” means the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, plus all accrued and unpaid Interest with respect to such portion of
the Principal amount, in an amount as determined by the Holder.

(ii)               “Conversion Price” means, as of any Conversion Date or other
date of determination, a) if warrants previously issued to Hudson Bay Master
Fund are outstanding on the Conversion Date, $2.44 per share; or b) if no
warrants previously issued to Hudson Bay Master Fund are outstanding on the
Conversion Date, the fair market value of the Company’s common stock on the date
funds are accepted by the Company which shall be the date of the note.

(iii)             “Conversion Date” means the date conversion is requested by
the Holder. Conversion may be requested at anytime up to and including the
Maturity Date.



 

 

(c)                Mechanics of Conversion.

(i)                 Optional Conversion. To convert any Conversion Amount into
shares of Common Stock on any “Conversion Date”, the Holder shall deliver
(whether via facsimile or otherwise), for receipt on or prior to 11:59 p.m.,
Pacific time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to the Company. The
Holder shall surrender this Note to a nationally recognized overnight delivery
service for delivery to the Company (or an indemnification undertaking with
respect to this Note in the case of its loss, theft or destruction as
contemplated by Section 8). On or before the first (1st) Trading Day following
the date of receipt of a Conversion Notice, the Company shall transmit by
facsimile or email an acknowledgment of confirmation, in the form attached
hereto as Exhibit II, of receipt of such Conversion Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the third (3rd)
Trading Day following the date of receipt of a Conversion Notice, the Company
shall cause the Transfer Agent to issue and deliver (via reputable overnight
courier) to the address as specified in the Conversion Notice, a restricted
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled. If this
Note is physically surrendered for conversion pursuant to this Section and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after receipt of this Note
and at its own expense, issue and deliver to the Holder (or its designee) a new
Note representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date.

(ii)               Principal Market Regulation. The Company shall not issue any
shares of Common Stock upon conversion of this Note if the issuance of such
shares of Common Stock would exceed the aggregate number of shares of Common
Stock which the Company may issue upon conversion of the Note without breaching
the Company’s obligations under the rules or regulations of the Principal
Market, except that such limitation shall not apply in the event that the
Company (A) obtains the approval of its stockholders as required by the
applicable rules of the Principal Market for issuances of shares of Common Stock
in excess of such amount or (B) obtains a written opinion from outside counsel
to the Company that such approval is not required, which opinion shall be
reasonably satisfactory to the Holder.

4.      RESERVATION OF AUTHORIZED SHARES

The Company shall initially reserve out of its authorized and unissued Common
Stock a number of shares of Common Stock for the Note sufficient to convert 100
percent of the principle and interest at the Maturity Date. So long as any of
the Note is outstanding, the Company shall take all action reasonably necessary
to reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Note and accrued
interest, the number of shares required to be reserved by the previous sentence
(the “Required Reserve Amount”).



 

 

5.      VOTING RIGHTS. The Holder shall have no voting rights as the holder of
this Note, except as required by law (including, without limitation, the
Delaware General Corporation Law).

6.      RANK. All payments due under this Note (a) shall rank pari passu with
all Notes issued with the same rank (“Other Notes”), and (b) shall be senior to
all other Indebtedness of the Company except assets securing specific liens
relating to those assets, and Collateral assigned to Silicon Valley Bank which
holds the senior security interest on all of the Company’s assets in connection
with balances outstanding on the Company’s revolving line of credit.

7.      SECURITY. This Note and the Other Notes are secured by the assets of the
Company including its intellectual property assets (“Collateral”) excluding
assets securing specific liens, and is in second position to Silicon Valley Bank
which has a perfected senior position to the Collateral to secure outstanding
balances on its revolving credit facilities with the Company.

8.      LOST, STOLEN OR MUTILATED NOTE. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and indemnification
shall suffice as such evidence), and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary and
reasonable form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note
representing the outstanding Principal.

9.      CURRENCY. All dollar amounts referred to in this Note are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be
paid in U.S. Dollars.

10.  CANCELLATION. After all Principal and accrued Interest owed on this Note
have been paid in full, this Note shall automatically be deemed canceled, shall
be surrendered to the Company for cancellation and shall not be reissued.

11.  GOVERNING LAW. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of California, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of California or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of California for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.



 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 



    SOCKET MOBILE, INC.         By: /s/ David W. Dunlap      

Name: David W. Dunlap

Title: Chief Financial Officer

 

 

 
 

 

EXHIBIT I

Socket Mobile, INC.
CONVERSION NOTICE

Reference is made to the Subordinated Convertible Note (the “Note”) issued to
the undersigned by Socket Mobile, Inc. (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into shares of
Common Stock, $0.001 par value per share (the “Common Stock”), of the Company,
as of the date specified below.

Date of Conversion:   Aggregate Principal to be converted:   Aggregate accrued
and unpaid Interest with respect to such portion of the Aggregate Principal and
such Aggregate Interest to be converted:   AGGREGATE CONVERSION AMOUNT
 TO BE CONVERTED:   Please confirm the following information: Conversion Price:
  Number of shares of Common Stock to be issued:   Please issue the Common Stock
into which the Note is being converted in the following name and to the
following address: Issue to:           Tax ID:   Facsimile Number:   Holder:  
By:               Title:
                                                           Dated:              
 

 

 



 

 

 

EXHIBIT II

 

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer & Trust to issue the above indicated number of shares of
Common Stock.

 



    SOCKET MOBILE, INC.         By:      

Name:

Title:

 

 



 

